Jenkins, P. J.
The judgment of affirmance heretofore entered in this case (36 Ga. App. 783, 138 S. E. 286) having been reversed by the Supreme Court on certiorari (165 Ga. 782, 142 S. E. 111), and the former judgment of this court having been vacated and set aside, the judgment of the trial court is now reversed because it overruled the demurrer in which it was contended that there was a misjoinder of parties defendant. Direction is given that the plaintiff be permitted to amend his petition by striking O. W. Curtis as a defendant, leaving the case to proceed against the defendant Ella Curtis.

Judgment reversed, with direction.


Stephens and Bell, JJ., concur.